DETAILED ACTION

				Notice of Pre-AIA  or AIA  Status
1. 	The present Application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	This following is a Final Office Action is in response to Applicant's amendment filed October 21, 2021. By the amendment, Claims 1, 5, 6, 7, 11, 12, 17 and 18 are amended.  Claims 4, 10 and 16 are cancelled. Claims 1-3, 5-9, 11-15, and 17-18 are pending

Response to Amendment
3.  	The 35 U.S.C. 101 rejection of claims 1-18 in the previous action is withdrawn in light of Applicant’s amendment. The Non-Statutory Double Patenting rejection in the previous office action is withdrawn. 
 
Response to Arguments
4. 	Applicant’s arguments with respect to claims 1-3, 5-9, 11-15, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any 
	
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.  	Claims 1-3, 5-9, 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle et al (U.S. Publication No. 20080091504, hereinafter Lyle) in view of Farrell et al (US Application No. 20110004503, hereinafter Farrell).
	Regarding claims 1, 7, and 13, Lyle teaches receiving at an electronic device data associated with an out-of-office period [Paragraph 0055], receiving at the electronic device calendar invitation associated with an application of the electronic device, the calendar invitation having event data associated with an event scheduled to occur 
Lyle fails to teach but Farrell teaches wherein the data associated with the out-of-office period does not comprise event data of an event associated with the application. Note Paragraph [0007] of Farrell. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention to have modified the system of Lyle to have incorporated the teachings of Farrell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
	Regarding claims 2, 8, and 14, Lyle further teaches the data associated with the out-of-office period comprises a start of the out-of-office period [Paragraph 0055). 	Regarding claims 3, 9 and 15, Lyle further teaches that the data associated with the out-of-office period comprises an end of the out-of-office period [Paragraph 0055]. 	Regarding claims 5, 11 and 17, Lyle further teaches wherein the response is configurable [Paragraph 0024]. 	Regarding claim 6, 12, and 18, Lyle further teaches wherein the response comprises a default message [Paragraph 0055].
	
					

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/
Primary Examiner, Art Unit 3623